Title: To George Washington from John Jay, 5 June 1779
From: Jay, John
To: Washington, George


        
          Sir
          Philadelphia 5 June 1779
        
        Your Excellency’s favor of the 3d Inst. enclosing three York Papers was this moment delivered to me. The one written on the Morning of that Day is not yet arrived. As it contains Intelligence probably important, I am anxious to recieve it. I have the Honor to be with the greatest Respect & Esteem Your Excellencys obedt Servant
        
          John Jay
        
      